     Case 1:19-cv-10578-AJN-SDA Document 327 Filed 08/23/21 Page 1 of 1



                                                                                     8/23/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                       Plaintiff,
                                                                           19-cv-10578 (AJN)
                –v–
                                                                     MEMORANDUM OPINION &
  Deloitte Consulting LLP,                                                 ORDER

                       Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff’s motion for reconsideration of the Court’s Memorandum Opinion & Order

dismissing his complaint with prejudice is DENIED. This resolves Dkt. No. 325.




       SO ORDERED.

 Dated: August 23, 2021
        New York, New York                    ____________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge




                                              1
